Citation Nr: 1733932	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-21 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1999 to March 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a June 2015 decision, the Board granted service connection for tinnitus and remanded the issue of entitlement to service connection for bilateral hearing loss for additional development.  The case has since been returned to the Board for  appellate review. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

The Veteran does not have a current hearing loss disability in either ear as defined in VA law and regulations.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385  (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a June 2009 pre-adjudication letter.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding post-service records that are relevant to the claim decided herein.

The Veteran was afforded a VA examination in December 2015 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, consideration of the Veteran's reported symptoms and assertions, as well as on an examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

As previously noted, the Board remanded the case in June 2015.  The Board finds that there was substantial compliance with the remand, which directed that the RO secure the Veteran's outstanding VA treatment records and obtain a VA examination and medical opinion.   See Stegall v. West, 11 Vet. App. 268, 271   (1998).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied. Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167   (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is an organic disease of the nervous system and considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157  (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519  (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss.

The Veteran contends that he currently has hearing loss due to noise exposure during his military service.  His military occupational specialty (MOS) was an aviation machinist mate. 

In support of his claim, the Veteran submitted a December 2010 private audiological examination and medical opinion from F.E.N.T. (initials used to protect privacy).   However, the examination revealed that the Veteran had 100 percent speech discrimination in both ears and there were no decibel losses greater than 20 Hz in any of the frequencies.  Finally, the audiologist stated that the Veteran's hearing was within normal limits.  As such, the Veteran did not have bilateral hearing loss that met the criteria pursuant to 38 C.F.R. § 3.385.







During a December 2015 VA audiological examination, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
10
5
0
5
LEFT
10
10
5
10

The Veteran's speech recognition score was 96 percent in both ears, and the examiner indicated that he had normal hearing in both ears.  Therefore, the Veteran does not meet the criteria for hearing loss disability for VA purposes as required by 38 C.F.R. § 3.385.

The remainder of the post-service evidence indicates that the Veteran has not been diagnosed with disabling hearing for VA purposes. 

In summary, the evidence of record does not establish the existence of a bilateral hearing loss disability under the requirements of 38 C.F.R. § 3.385, as set forth above.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80  (2007), the United States Court of Veterans Appeals (CAVC) specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  

The Board acknowledges the Veteran's reported history of in-service noise exposure and hearing difficulties.  In this regard, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007).  Nonetheless, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran has a current hearing loss disability for VA purposes than the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332  (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the evidence of record does not show that the Veteran had a hearing loss disability for VA purposes in either ear at any point during the pendency of the appeal.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of the regulation for hearing loss.  Hence, the Veteran does not have a bilateral hearing loss disability for VA purposes.  

Because the evidence shows that the Veteran does not have a hearing loss disability during the appeal period, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431  (2006) (the absence of any one element will result in denial of service connection). 

The Board is grateful for the Veteran's service.  However, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286  (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). Accordingly, the claim for service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


